1)ISMISS; Opinion Filed October 4, 2012.




                                             In The
                                  (!nurt nf Appeth
                        3Fiftli litrirt of xzu tt Jatht
                                      No, 05-12-01 129-CV


                      IN RE: DAVID K. FAG IN INSURANCE TRUST


                          On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. PR-05-526-3


                             MEMORANDUM OPINION
                      Before Justices O’Neill, FitzGerald, and Lang-Miers
                                Opinion By Justice Lang-Miers

       Appellants have informed the Court they no longer desire to pursue their appeal and move

to dismiss it. We grant the motion and dismiss the appeal. See TEx. R. App. P. 42.I(a)(l).




                                                           A
                                                      ‘I

                                                  / I.         /
                                                      I    /          I                 4




                                                    FJ/IZAqETH LANG-M1ERS
                                                    JUSTlc4E                        /
121 129F.P05
                                    nurt of Aiprtk
                         .FiftIi itrirt of ixa at a11w

                                        JUDGMENT
IN RE: DAVID K. FAGIN INSURANCE                      Appeal from the Probate Court No. 3 of
TRUST                                                Dallas County, Texas. (Tr.Ct.No. PR-05-526-
                                                     3).
No. 05-12-01 129-CV           V.                     Opinion delivered by Justice Lang-Miers,
                                                     Justices O’Neill and FitzGerald participating,


        In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to any
agreement between the parties, we ORDER that appellee David K. Fagin recover his costs of this
appeal from appellants Kyle Fagin and Scott Fagin.



Judgment entered October 4. 2012.




                                                     lLIti\BE I’ll LANG-MIERS
                                                     JUSTIC’I